 In the Matter of TAYLORMANUFACTURING COMPANY, INCORPORATEDandCARL W. HOLTandJ.C. LAWSONCase Nos. 10-CA-46 and 10-CA-80.Decided April 26, 1949DECISIONANDORDEROn August 12, 1948, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that itcease anddesist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in and was not engaging in certainother unfair labor practices as alleged in the complaint and recom-mended that these allegations be dismissed.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.2The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.it.We agree with the Trial Examiner that the Respondent violatedSection 8 (1) of the original Act and Section 8 (a) (1) of the amendedAct by such conduct as (1) threats of Foreman Charles Lane andManager Harve Taylor that the employees would lose their G. I.benefits if they chose the Union; (2) interrogation of employees1Pursuant to the provisions of Section3 (b) of the Act,as amended,the National LaborRelations Board has delegated its powers in connectionwith this proceedingto a three-member panel [Chairman Herzog and Members Houstonand Murdock].2 At thehearing, the Trial Examiner permitted the introduction of evidence relating toevents prior to a Board=approved settlement agreement.The rulingis hereby affirmed.It is well settledthat theBoard will go behind a settlement agreement where, as here, ithas not served its intended purpose of ending the unfair labor practices.Wallace Cor-porationv.N. L. R.B.,323 U. S. 248.83 N. L. R. B., No. 17.142 TAYLOR MANUFACTURING COMPANY,INCORPORATED143by Lane, Harve Taylor, and Wayne Taylor 8 as to their union mem-'bership and activities; (3)Wayne Taylor's threats to discharge em-ployees or close the plant if they chose the Union; and (4)Wayne'Taylor's assault on Holt.2.The Trial Examiner also found that Carl W. Holt was discrim-inated against in his reinstatement on August 19, 1947, and in his.subsequent discharge on September 9, 1947.The record establishesboth violations of Section 8 (3) of the Act, and Section 8 (a) (3) ofthe amended Act, by a preponderance of the evidence, and we there--fore concur in the Trial Examiner's finding.During his first period of employment by the Respondent, termi-nated by his discharge on June 18, 1947, Holt was on the day shift;worked first at sanding and then at glazing; 4 and was a trainee underthe G. I. training program.5As a result of the afore-mentioned.settlement agreement, Holt was reinstated on August 19, 1947.How-ever, although the agreement contemplated his restoration to hisformer position with all its rights and privileges, Holt was never-theless reinstated to the less desirable night shift; he was assignedto the sanding machine, which he could not operate efficiently, rather-than to glazing, in which his performance had proved satisfactory;.and he was not restored to the G. I. training program.This failureto effectuate the settlement agreement was clearly discriminatory,as the Trial Examiner found.The Respondent argues vigorously in its brief that the failure toreturn Holt to work as a G. I. trainee was due to circumstances be-yond its control, in that it had no power to select G. I. trainees, andthat, in any event, its quota of trainees was filled when Holt wasreinstated.We find no merit in these contentions.The Respondent's contention that it had no power to select itstrainees is refuted by the applicable statute. It would appear that,while final approval of a trainee rests in the Veterans' Administration,there is no limitation on the employer's right to submit for approvalsuch veterans as he chooses, or to terminate the training of anyveteran.It appears further that, except for one replacement, whichwe infer was the one for Holt, the list of G. I. trainees remained un-8Taylor is a brother of President Emanuel Taylor and Manager Harve Taylor.For the reasons stated by the Trial Examiner, we find, as he did, that the Respondent isanswerable for the acts of Wayne Taylor mentioned herein.4It appears that Holt's transfer from sanding to glazing was made without prejudice,and principally because his rate of progress on the sanding machine was slow.6We hereby affirm the Trial Examiner's action in taking judicial notice of the applicablestatute and regulations.Matter of Inland Steel Company,77N. L.R. B. 1, affirmed 170F. (2d) 247(C. A 7), cert.granted,335 U. S. 910,on other grounds.We note that theTrial Examiner inadvertently gave an erroneous citation for the regulations.The correctcitation is Regulations issued by the Veterans Administrator No. IA, Part VIII ; 38U. S. C. A.Chapter 12. -144'DECISIONS OF NATIONAL LABOR RELATIONS BOARDaltered between the date of Holt's original termination and his re-instatement.6Accordingly, we are persuaded- that the Respondentcould have removed the employee who replaced Holt as a trainee, andthat Holt's predicament was attributable solely to the Respondent'sunwillingness to do so.There was clearly no warrant for the Re-spondent's inaction, particularly in view of its express undertakingto restore Holt to his former position with all his rights and privi-leges.We are accordingly persuaded, under all the circumstances,as was the Trial Examiner, that Holt was not reinstated as a traineebecause of his prior union activity.- 'We also find, for the reasons stated by the Trial Examiner, thatHolt was discharged on September 9, 1947, because of his unionactivities.THE REMEDYThe Trial Examiner has recommended that the Respondent makewhole Holt for any loss of pay or income incurred by reason of itsdiscriminatory action on August 19 and September 9, 1947, by pay-ment to him of a sum of money equal to that -which he would haveearned or received as a result of non-discriminatory employment withthe Respondent from August 19, 1947, to March 5, 1948, the dateafter which Holt indicated that he did not desire reinstatement.Therespondent insists in this connection that it cannot be required toreimburse Holt for any G. I. benefits he may have lost, since suchbenefits are a gratuity from the U. S. Government which the Respond-ent would not ordinarily pay, and which Holt may still obtain in thefuture.We are, however, unable to agree with the Respondent's contention.When Holt was first employed,' he was informed ' that his earningswould consist of the 50 cents per hour paid' him by the Respondentplus the G. I. benefits.Other trainees were hired on the same basis.It is therefore clear that the G. I. benefits were regarded by the Re-spondent itself, as well as by the trainees, as part of salary.Conse-quently, in order that Holt be made whole, the term back pay or incomemust be regarded as including both the wages paid by the Employerand the amount which would have been forthcoming under the G. I.training program.'-6 There is clearly no merit to the Respondent's contention that, at the time of Holt'sreinstatement, its quota of trainees had been reduced.And while there is evidence thata reduction did take place thereafter, a construction thereof most favorable to the Re-spondent would fix such reductionas of September12, 1947,3 daysafter Holt's seconddischarge.ICf.Matter of Club Troika, 2N. L. R. B. 90;Matter of Willard, Inc.,2 N.L. R. B. 1094,enfd. 98 F. (2d) 244 (C. A. D. C.). 145That Holt may still avail himself of the G. I. trainingprogram inthe future is too speculative a consideration."The fact is that duringthe period involved in this proceeding Holt was deprived of certainsumsof money,he would have obtained but for the Respondent's un-lawful discrimination."The policies of the Act will, in our opinion,be best effectuated by making Holt whole now for the loss which hehas suffered by reason of such discrimination.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Taylor Manu-facturing Company, Incorporated, of Morristown, Tennessee, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from:(a)Discouraging membership in any labor organization of itsemployees, by discriminating in regard to their hire and tenure ofemployment or any term or condition of employment;(b) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to join or assist any labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Make whole Carl W. Holt for any loss of pay or income hemay have suffered by reason of the Respondent's discriminationagainst him, in the manner provided in the section of the IntermediateReport entitled "The Remedy," as clarified herein;(b)Post immediately at its plant in Morristown, Tennessee, copiesof the notice attached hereto marked "Appendix A." Copies of suchnotice, to be furnished by the Regional Director for the Tenth Region,8Thus, for example,Holt may never again be in employment covered by the statute, orthe statute may be amended or repealed.e As noted above, there is some indication in the record that the Respondent's quota ofG. I. trainees was reduced as of September 12, 1947.While we do not regard the evidenceas sufficient for the purposes of making a finding to that effect,the possibility arises thatHolt might pot have been retained after September 12, 1947, as a trainee,for non-discrimina-tory reasons.Adjustments in this respect may be made at the compliance stage. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately. upon receipt thereof and main-tained by it for.sigty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Tenth Region (Atlanta,Georgia), in writing within ten (10) days from the date of receipt ofthis Order what steps the Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the followingallegationsof thecomplaint be, and they hereby are, dismissed :(1)That the Respondent discharged J. C. Lawson in violation ofSection 8 (a) (3) of the Act;(2)That the Respondent discriminated against Carl W. Holt, inviolation of Section 8 (a) (4), because he had filed charges or giventestimony under the Act ; -(3)That the Respondent engaged in surveillance of union activity;(4)That the Respondent promised employees wage increases for'the purpose of discouraging union membership.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining and other mutual aid or protection, or to refrain fromany and all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL MAKE whole .Carl W., Holt for any loss of pay orincome suffered as a, result of the discrimination against him.All our employees' are free to become or remain members of any-labor organization.We will not_ discriminate in regard to hire ortenure of employment or any term or condition of employment against TAYLOR MANUFACTURING COMPANY,INCORPORATED147any employee because of membership in or activity on behalf of anysuch organization.TAYLOR MANUFACTURING COMPANY, INCORPORATED,Employer.By----------------------------------Dated---=------------------(Representative)(Title)This notice must remain posted for 60 days from the date thereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs. Hilton O. TalentandCharles M.Paschal, Jr.,for the General Counsel.Messrs. William E. Badgett,of Knoxville,Tenn.,andW,J. BarronandC. FrankDavis,of Morristown,Tenn.,for the Respondent.STATEMENT OF THE CASEUpon charges duly and timely filed by Carl W. Holt and J.C. Lawson, theGeneral Counsel of the Board issued his complaint dated April 14,1948, againstTaylor Manufacturing Company, Incorporated,Morristown,Tennessee, hereincalled the Respondent,alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (1), (3),and (4) of the National Labor RelationsAct (49Stat. 449),and 8(a) (1), (3),and (4)of the Act as amended June 23, 1947(61 Stat.136).Copies of thecomplaint,accompanied by notice of hearing thereon, were duly served uponthe Respondent,and upon Holt and Lawson.With respect to the unfair labor practices,the complaint alleged that theRespondent:(1) about August 19, 1947,assigned Holt to less desirable workand caused him to be deprived of "G. I.benefits" because of his union membershipand activities;(2) about September 9, 1947,discharged Holt because of hisunion membership and activity and because he had given testimony in a Boardproceeding;(3) about September 17, 1947, discharged Lawson because of hisunion membership and activity;and (4)restrained and coerced its employees byquestioning them about union activity;surveilling and spying upon such ac-tivity ; threatening employees with discharge and with the elimination of G. I.benefits ; and promising wage increases to employees;all in order to discourageunion membership.In due course the Respondent filed its answer denying the commission ofunfair labor practices.Upon due notice a hearing was held at Morristown,Tennessee,on June 8 and 9,1948, before the undersigned Trial Examiner.The General Counsel and theRespondent were represented by counsel and participated in the hearing. Fullopportunity to be heard,to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.Various motions madeby the Respondent at the beginning of and during the course of the hearing tostrike certain portions of the complaint were denied'A motion to make the1Principal among these motions were the following:a motion for separate hearings withrespect to the discharges of Lawson and Holt ; and a motion to strike from the complaintthe allegation that United Furniture Workers of America, C.I.0., is a labor organization. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer more definite and certain was granted, as was a motion to conform thepleadings to the proof, made at the close of the evidence.At the end of thehearing the Respondent moved to dismiss the case upon the merits. Thismotion is granted in part and denied in part, as will appear from the findingsand recommendations hereinafter.Opportunity was afforded all parties toargue the issues orally upon the record and to submit briefs and proposed findings.A brief was filed by the General Counsel on June 21, and a brief and proposedfindings by the Respondent on July 26, 1948.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTTaylor Manufacturing Company, the Respondent, is a Tennessee corporation,or quasi-corporation, chartered under the laws of Tennessee, and maintainingits principal office and place of business in Morristown, Tennessee.The Respondent is engaged in the business of manufacturing, selling, anddistributing window sash, frames, doors, and cabinets. In the conduct of itsbusiness the Respondent purchases annually materials, consisting principally oflumber and glass, valued in excess of $50,000, approximately 20 percent of whichis purchased outside the State of Tennessee. The Respondent sells approximately$100,000 worth of its products annually, about 20 percent of which is shippedoutside the State of Tennessee?II. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, C. I. 0., is a labor organization affiliatedwith the Congress of Industrial Organizations admitting to membership employeesof the Respondent.III.THE UNFAIR LABOR PRACTICESThe Respondent is a woodworking manufacturer engaged in the production ofwindow sash, window frames, doors, and cabinets.At the time of the events inquestion it employed 30 to 35 persons, many previously unskilled. A large numberof these were veterans of World War H. By reason of the Respondent havingbeen approved for vocational training of veterans, these employees were enabledto receive subsistence allowances, popularly known as "G. I. benefits," from theU. S. Government while working for the Respondent. The maximum allowancesprovided under this program were $90 per month for veterans with dependents and$65 per month for those without dependents, provided that the total compensationpaid by the employer plus the Government allowance, did not exceed $200 permonth sEarly in 1947, around February, the United Furniture Workers of America,G. I. 0., began an organizational campaign among the Respondent's employees.Beginning in May, 2 meetings were held.At the second meeting an organizingcommittee of 4 employees was chosen to solicit memberships for the Union. Thiscommittee consisted of Carl W. Holt and J. C. Lawson (whose subsequent: dis-charges are here alleged as unfair labor practices and are hereinafter discussed),zThese facts were stipulated by the parties.a See Regulations issued by the Veterans' Administrator, No. 1A, Part VIII ; 30U. S. C. A. Chapter 12; of which judicial notice is taken. TAYLOR MANUFACTURING COMPANY,INCORPORATED149Beauford Moore and Archie Epps. This committee, and particularly, Holt, wasactive in soliciting the Respondent's employees to become members of the Union,and in propagandizing the employees with respect to the Union's purposes andaims.The campaign met with some success.Holt was the leader in this activity.Some 14 of the employees joined the Union at his individual solicitation alone,prior to his discharge in June, discussed hereinafter.Early in May, Holt and Edward Gerchak, an organizer and representativeof the Union, met Harve Taylor, the Respondent's manager, on the street.Holtintroduced -Gerchak to Taylor.Gerchak told Taylor that the Union was attempt-ing to organize the plant and asked for a meeting with officials of the Respondent.According to Holt a friendly conversation ensued during the course of whichTaylor said that he was not opposed to unions, but that he did not think that itwould help the employees, since they were all veterans.Holt opined that itwould.Taylor then said that his was a small plant, and asked Gerchak why hewas being made a "guinea pig." Gerchak told him that the Union was "alsoworking on" other plants in the area.With respect to a meeting, Taylor saidthat he would have to discuss that question with Emanuel Taylor, the Respond-ent's president, but that because of the illness of his mother he would be unable todo so for several days, but that he would let Holt know at the plant when theycould get together.'Although Harve Taylor indicated no unfriendliness to the Union in this conver-tasion, as the Union's organizational campaign gained momentum, it met withopposition from him and from other supervisors or officials of the Respondent.Thus, sometime after the original campaign had gotten under way, Harve Taylortold Foreman Charles Lane that he would abandon the veteran's training programin reprisal if the Union came in.Lane, called as a witness by the Respondent,further testified as follows :He [Taylor] said if the G. I.'s wanted to treat him that dirty he could dothem the same way, that it was his privilege to cut off the G. I. training if hewanted to.Lane, himself on the training program, thus convinced that designation of theUnion would result in its abandonment by Taylor, then questioned a number ofemployees as to whether they were members of the Union, told them that theUnion would "mess up" their G. I. training, and reported to them theassertionHarve Taylor had made to him, quoted above. Other incidents also occurred.Thus, Carl Holt wore a union button in the plant.During late May, ForemanCharley Lane, observing Holt's button, accused Holt of being "the guy" who"started the Union" ; he further said that the employees were going to lose theirG. I. benefits because of the Union, and suggested that if Holt was dissatisfiedhe should "get out" and "go somewhereelse." 5About the middle of May, shortly after employee Gilbert Epps joined the Union,Manager Harve Taylor told him that if the Union came in, the G. I. trainingEpps would get not more than 75 cents per hour-about $130 to $135 per month ;while under the G. I. program he was getting approximately $185 to $190.This*The abovefindings as to this meeting are basedon theuncontroverted and credibletestimony of Gerchakand Holt, but mainly uponthe latter'swhose recital was more de-tailed than Gerchak's.Harve Taylordid nottestify.6 This finding is based on Holt's testimony.Lane testified only that he did not remem-ber the conversation.He did notdenythat it had occurred.844340-50-vol. 83-11 150DECISIONSOF NATIONALLABOR RELATIONS BOARDdemonstration was based upon the assumption, however, that if the Union camein, the training program would be abandoned.'-Around the same time Harve Taylor approached employee James C. Lawson onthe plant floor, and asked Lawson what he knew about the Union. After somediscussion Taylor told Lawson that if the Union was voted in the G. I. benefitswould stop.He also explained that after earnings reached a certain point, G. I:benefits could no longer be paid.Thus, he told Lawson that his income with theUnion would amount to only $130 a month instead of the $189 which Lawson wasthen getting.About mid-May, shortly after employee Archie Epps had joined the Union andhad begun to wear a union button in the plant, Manager Harve Taylor called Eppsto the office and asked him what he knew about the Union. Epps told him.Taylor then asked whether Epps belonged.When Epps answered in the affirm-ative,Taylor asked him why he wanted the Union, saying that he (Taylor)was "trying to take care of you boys." Taylor then went on to say that if theemployees chose the Union, he would abandon the training program. Taylordemonstrated to Epps that his present -wage plus the Government allowanceamounted to more than he would get with a union wage scale but without theallowance.Taylor further stated that he was "for the Union" himself, that "ina way" the Union was "all right" but that he did not think that it would benefitthe veterans.'On another occasion Harve Taylor had a conversation with employee KaiserCotter in which he told Cotter that he did not think that it "paid to fool withthe Union," and he promised that he would give Cotter a raise as soon as hecould.Harve Taylor's statements to the effect that the G. I. benefits would not con-tinue if the Union came into the plant caused concern among some of theemployees.Thus, after his own conversation with Taylor concerning the elimination ofthe training program (discussed heretofore) employee Gilbert Epps made inqui-ries of the local representative of the Veterans' Administration, named Fry, as towhether Taylor could drop the program.He was advised that Taylor could doso.Epps then got in touch with Holt, and related these developments.At thesame time Epps told Holt that he was worried and that he did not see how hecould carry on with the Union if it meant the loss of'his veteran's allowance.Holt promised to bring Union Representative Gerchak to Epps' house to discussthe problem.On the same night or the following one Holt and Gerchak called on Epps athis home.Epps explained the situation to Gerchak, telling him that he couldnot continue with the Union if it meant the loss of his G. I. benefits. Gerchaksaid that he could not understand Taylor's "being so foolhardy" as to inviteunfair labor practice charges, but that he [Gerchak] would try to get a written.commitment from Taylor to the effect that the training program would not bedropped if the men organized.Epps stated that if he got such assurances hewould continue to support the Union.The finding as to this conversation, as well as to all other conversations related herein-after in which Harve Taylor participated, are based, unless otherwise indicated, upon theuncontradicted and credible testimony of the employees involved.*On cross-examination Epps stated that this was a "matter of fact" conversation, andthat the sum and substance of it was that the Union would not provide the veterans withgreater benefits than they were already receivingThe testimony upon whichthe findingsin the text are based was not, however, impeached or modified. TAYLOR MANUFACTURING COMPANY, INCORPORATED151On the following day, Harve Taylor asked Epps what Holt and Gerchak hadbeen doing at his house the previous evening.Epps told him of the reason forthe visit.Epps testified that Taylor's response was that "they wasn't going tomakehim write a dam thing to anybody." Taylor thereupon reiterated his priorstatements to the effect that he would abandon the training program if theUnioncamein.Epps quoted Taylor as stating that he would "get even withyou G. I.'s for screwing me up, I'll have you fellows fixed by taking away theG. I. training and thefigureswill show you where you're a fool " The conversa-tion concluded with the assertion by Taylor that he was "not going to have no,union."On June 18, 1947, Carl Holt, the leader of the union movement in the plant,was discharged.On August 19, pursuant to a settlement agreement reachedafter charges had been filed alleging that Holt had been discharged for his unionactivity, Holt was reinstated by the Respondent 8In the interval between Holt's discharge and his reemployment, union activityapparently came to a standstill.Upon Holt's reinstatement however, he con-tinued to proselytize for the Union on his own time. Prior to his discharge Holthad secured about 14 members for the Union among the Respondent's employees-During the 3-week period of his reemployment he secured 9 more members.On Tuesday, September 9, 3 weeks after his reinstatement, Holt was againdischarged.On the Saturday preceding Holt's discharge, September 6, the Unionheld a meeting of employees, the first such meeting since the spring, at thehome of Archie Epps.At that time the plant operated on two shifts, one day and one night. On theMonday following the meeting, September 8, at 11:30 a. in., Wayne Taylor, abrother of President Emanuel Taylor and of Manager Harve Taylor, called theday shift employees together at the plant and spoke to them about the Union °Neither Emanuel Taylor nor Harve Taylor was at the plant at that time. Thetestimony of the witnesses called by the General Counsel as to what WayneTaylor said is not disputed by witnesses for the Respondent.Thus Archie Epps, whose testimony is the most specific, testified credibly asfollows :... he said he wanted to know who was for the Union, who was going tojoin it, and the biggest part said they wasn't in it or wasn't going to join,and he says it will ruin his brother if they get one in like that, that this wasjust a small place and his brother was trying to get it started and then he said,"I'm superintendent here and I can fire every damn one of you right now, andlet me tell you there aint going to be no union in here, that's all there is to it."On the following afternoon, September 9, about 2:50 p. in., just prior to thebeginning of the night shift (which started at 3 p. m.), as Carl Holt and anumber of other employees, all employed on the night shift, were engaged ina discussion before going to work, Wayne Taylor came over to the group andasked how many of them were "for the Union." One of the group answeredthat about all of them were. Taylor then said, "You are going to get this damnshop closed down if you keep on."Holt's credible and undisputed testimony—corroborated by other witnesses, as to what then occurred, is as follows :8No finding is made or inference drawn herein that Holt's June 18 discharge was dis-criminatory.Wayne was employed at the plant;whether as a supervisor or official is disputed.Thequestion of the Respondent's responsibility for his conduct is resolved hereinafter. 152DECISIONS OF, NATIONAL LABOR RELATIONS BOARD,Nobody said anything to that and Wayne went on, "Do you fellows want topay money so John L. Lewis, the son a bitch, can ride all over the country onthe money you give him?" I asked him then if he didn't know that John L.Lewis was out of the C. I. 0., and had been for a long time, and he said, "Wast ihe?" and I said, "Yes, he was out of the C. I. 0.," then hesaid,"Well, youfellows have been talking about a closed shop, well you are going to get theshop closed all right, closed down,,' then he looked at me and said, "I'm talkingto you, God damn you."Although there is no evidence that Holt gave Taylor any provocation, thelatter then either struck or seized Holt.As they were parted, under circum-stances not quite clear from the record, Taylor accused Holt of "sneakingaround" having a union meeting ; told Holt that while Emanuel and Harvewere away he was in charge, and asserted that he was going to discharge Holt"the very first time you give me a thing to fire you for." At this point ForemanHolly Graham told the men it was time to go to work.About an hour and half later, while Holt was at work, Wayne Taylor ap'proached him again and attempted to provoke further argument about the Union.When Holt responded that he did not care whether or not Wayne liked his unionactivity the latter said, according to Holt's undenied testimony : "Well, I don'tlike it ; I don't like you, and I don't like your looks or your damn union. Thebest thing for you is to go get your time and get out of here or I am going tofire you."Wayne then asked Holt how many of the employees were unionmembers.When Holt responded that he would have to consult the union records,Wayne said that he would "find out right now."Wayne thereupon stopped thenight shift, as he had the day shift on the previous day. 'Holt's testimony isas follows :,... he walked over to the light switch directly on the other side of theplant from my machine and pulled the light switch, which was a signal for thepeople to stop work, then he yelled to the boys "lets find out who is in thisdamn union."Q. Go on.'A. So then everybody came up there just inside the Glazing Department,right inside the door and gathered up in a circle... .-He waited until they all got in there then he asked "how many of youfellows are for a union."Nobody said anything, so he turned and asked meand I said "they are lying, they are probably afraid to tell you the truthfrom the way you have been carrying on here."Then he asked each one individually, starting on one end of line andworking his way to the other, and everyone of them said he didn't belongto the union except Kaiser Cotter, he said he belonged until yesterday, andof course, he asked me and I told him "yes, I belong to the union." Then heasked them about John L. Lewis riding all over the country stealing moneyfrom us, then he said "well, you guys are going on and get a union and youare going to also get this shop shut down.We will close the damn thingdown and let the union take over the debits and credits and no work willcome out of here." I said, "o. k.," but I did not think the shop was goingto shut down on account of the union.Q.What did he say next?, ,A. Then he wanted to know where the C. I. O. son-of-a-bitch was, where helived, and I told him Mr: Gerchak's address, and told him that I was sure"Mr. Gerchak would be glad to talk with you and would meet you half way," TAYLOR' MANUFACTURING COMPANY,INCORPORATED153then hesays"well get him up here right now I want to fix him up good,"I said "I can give you his phone number and you can go call him.He said"no, you go call him," and I said "no, you go call him yourself you are theone that wants to talk to him," then he took his hand and slapped me in thejaw and says "you are luck [sic] that wasn't my fist." I said to him"you can beat me up or kill me but you don't worry me one bit," then he gotme by the arm and walked on in the office and called Mr. Gerchak and whilehe was trying to get Gerchak I walked out back to the boys and I couldn'tunderstand what he said over the phone, and a little later Wayne came backin and said "I couldn't get the son-of-a-bitch," and I said "I imagine he isnot at home" so he said "well, o. k." and I asked him then, I said "what arewe going to do, go to work or going home" and he said "you are going to work"so again I went back and started working.Both Day Shift Foreman Charles Lane and Night Shift Foreman Holly Grahamwere present and witnessed the incident.Neither interfered or offered anycomment.When Wayne Taylor had finished, Graham laconically told the em-ployees to go back to work.1oImmediately following this incident Wayne Taylor and Foreman Lane left theplant and called on employee Archie Epps at his home.Wayne Taylor toldEpps that he understood that Epps had something to tell Harve Taylor, and whenEpps indicated that he did have, Wayne urged Epps to relate it to himself.Epps declined, on the ground that it was a private matter.Wayne then turnedthe discussion to the Union, asked Epps whether he belonged to it; and whenEpps answered in the affirmative, Wayne asked why he belonged. Epps ex-plained his reasons.Wayne said that he had noticed that there had been a"pretty good crowd" at the meeting the preceding Saturday, and asked Epps whyhe had let his home be used for it. Somehow Holt's name was brought into theensuing discussion, and the conversation concluded with Wayne's rising from hisseat and stating that he was going back to the plant and "throw that red-headed-son-of-a-bitch [Holt] out of the shop for good." 11Harve Taylor was not in the plant at the time of Wayne's speech to the nightshift.Later in the evening, however, Harve came into the plant, came over to.Holt and said that he had heard that Holt had been "[giving] some of his damnlip" toWayne Taylor.Holt denied the accusation.Taylor then said thatWayne did not represent the Company and that Holt could not do anything about"The findings as to the night shift meeting are based on the testimony of Holt recitedabove, and of Kaiser Cotter.Foremen Lane and Graham testified with respect to thismeeting.This testimony is not in conflict with that of Holt and Cotter save that of Lanein one respect : Lane testified that Wayne Taylor stated that he was not a foreman and hadnothing to do with the plant.Lane's testimony in this respect was not corroborated byGraham. It is concluded that Lane was mistaken in his testimony.Sometime after the above occurrences Holt had Wayne Taylor arrested upon charges ofassault andbattery.Wayne pleaded guilty and was fined $2.50 and costs.11The above findings as to Wayne Taylor's and Charles Lane's visit to Archie Epps arebased on Epps' credited testimony.Wayne Taylor did not testify. Lane admitted havinggone to Epps' home.He did not specifically deny Epps' testimony except to say that Eppsdid the talking and not Wayne.He further testified that Epps told Wayne that he had somethings to tell Harve but that he was "scared" that Harve was "mad about them having aunion meeting."According to Lane, Wayne merely told Epps that Harve was not "madabout that" and urged Epps to go talk with Harve. Lane also testified that he did notremember whether Wayne said anything else.His testimony does not indicate for whatpurpose he and Wayne went to Epps' home. Under the circumstances, Epps' testimonyseemsthe. most complete. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDit, to which Holt responded that it was queer that Wayne should have threat-ened to discharge him if he did not represent the Company.Harve looked athim for a moment and then said, "I don't believe your work is satisfactory, sowe will just write out your time."He then took Holt to the office and gave himhis pay.There was some accompanying discussion in the course of whichHarve accused the Union of attempting to drive him out of business, and char-acterized the settlement agreement by which Holt was reinstatedas "stealingmoney."When Holt attempted to respond, Harve said, "You better go on, youhave been fired."Holt then left the premises.Conclusions1. Interference, restraint, and coercionThe complaint alleged, in part, that the Respondent, by the actions of Harveand Wayne Taylor, Foremen Charles Lane and Holly Graham, attempted to dis-courage union activity among its employees by interrogating them concerningtheir union activities, threatened employees with discharge and the loss of G. I.benefits, promised them wage increases, and caused the commission of acts ofviolenceagainstunion leaders.On the facts heretofore recited, however, there is no basis in the evidence forthis allegation as to Holly Graham.As to him the complaint is therefore notsustained.Nor is there substantial ground for the conclusion that the Respond-ent promised employees wage increases in order to discourage union membership,unlessit is to be found in Harve Taylor's statement to Kaiser Cotter, relatedheretofore, to the effect that he did not think it "paid to fool with the union,"and that he would give Cotter a raise as soon as he could. There is nothing inthat statement to indicate, however, that Harve Taylor's declaration was in-tended as a bribe or promise of benefit to induce Cotter to abandon unionactivity.The assertion that Harve did not think it "paid to fool with theunion" does not contain any apparent threat of force or reprisal, but appears tobe no more than an expression of opinion, and consequently privileged. It istherefore found that this conversation does not sustain any allegation of thecomplaint.Other of the evidence recited heretofore does, however, sustain certainallega-tions of the complaint.As the evidence shows, Harve Taylor and Foreman Lane,admittedlymanagementrepresentatives, 'questioned employees as to whetherthey were members of the Union.However legitimate their motives may havebeen,such questioning of employees is an unwarranted and coercive interferencein a concernexclusively the employee's own and is violative of the Act.Reeves-Ely Laboratories, Inc.,76 N. L. R. B. 728;Sunland BiscuitCo., 78 N. L. R. B. 714.The threats made by Harve Taylor to the employees to the effect that the G. I.benefitswould be eliminated if the employees chose the Union, threats which Laneadmittedly relayed to the employees, were likewise coercive.Counsel for theRespondentsought to show at the hearing and in its brief that the various state-ments madeby Harve Taylor and Charles Lane were not threats, but were mere'expressionsof opinion and hence privileged. It appears from the evidence to betrue that in his interviews Harve Taylor attempted to demonstrate to the em-ployees that they wouldsufferactual loss in wages even if they succeeded insecuring a wage increaseby reason of the Union's efforts.If that result wouldhave followed independently of any action by the Respondent, Taylor wouldhave been perfectly within his rights to point out the consequences to the TAYLOR MANUFACTURING COMPANY, INCORPORATED155employees.Here, however, the result which Taylor explained would follow thedesignation of the Union was based upon the stated assumption that Taylorwould eliminate the G. I. training program if the employees chose the Union.In other words, not merely implicit-but explicit-in Taylor's "persuasion" wasthe outspoken threat that if the employees designated the Union, Taylor would,in reprisal,abandon the training program, and the employees would then losetheir allowances.A threat by an employer that he will, in reprisal for designation of a unionby employees, take action which will result in loss of employment income to themis a threat of reprisal, and not an expression of view, argument, or opinion. Itis therefore an unfair labor practice.(Sunland Biscuit Company,78 N. L. R. B.714.)That Harve Taylor's threat to abandon the training program was a conse-quence of the union campaign and in reprisal for it is evident from his statement,as testified to by Lane, that "if the G. I.'s wanted to treat him dirty he could dothem the same way, that it was his privilege to cut off the G. I. training if hewanted to"; his statement to Gilbert Epps that he would "get even with youG. L's for screwing me up" and that he would have the employees "fixed by takingaway the G. I. training" ; and his further reiteration to other employees of theassertion that the training program would be eliminated if the Union came in.The Respondent urged, both at the hearing and in its brief, that it had no con-trol over the training program, which it says is administered wholly by govern-mental authorities.Consequently, the Respondent argues, in effect, that thethreats, if made, were inefficacious, and that no finding of unfair labor prac-tice can be made upon a threat not within the power of the declarant to carryout.The General Counsel's position, expressed both at the hearing and in hisbrief, is that, first, the Respondent had the power to discontinue the program ;and, second, that the ability to carry out the threat is immaterial ; it being enoughif the employeesbelievethat the employer has the power to do so.There is, however, no citation in the briefs to any evidence in the record, norcitation in the record or briefs to any appropriate statutory or other authority,by which the issue as to Harve Taylor's power to execute his threat can beresolved, either one way or the other. In sum, although both parties makeassertions as to the fact, neither has cited any basis, evidentiary or statutory,therefor."The Regulations of the Veterans Administration referred to in footnote 3,supra,which the undersigned has examined and of which he has taken judicialnotice, contain no apparent provision on the subject.They do provide, however,that any employer desiring to participate in the program must file an applicationshowing the nature of the work covered, the course of training envisaged, andother working conditions contemplated, which application requires investiga-tion and approval either by the Administrator or by an appropriate recognizedState agency.Periodic reports are required showing the progress of trainees.(Part VIII, subsection 11 (b).)It is further provided that the Federal Govern-" Gilbert Epps did testify(as has been heretofore found)that he had telephoned Fry,a local representative of the Veterans Administration,who informed him that the Re-spondent could terminate the program at will.While Epps' testimony as to this conversa-tion has probative value to show Epps' concern,and the motivation for his subsequentconversations with Holt and Gerchak(related heretofore), it is not competent to estab-lish Taylor's power to abandon the training program.On the latter issue it is hearsayevidence, and there is no showingthat Fry wasunavailable as a witness to testify to theprimary facts.' 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDment shall exercise no supervision or control over the business except for suchinstitutions as are, for other reasons, under Federal supervision (Subsection 8).It seems plain, therefore, from the Regulations, that employers participating inthe program are required to maintain certain standards. It would likewiseseem to be contemplated that the Administrator or State agency retains author-ity to terminate approval if the standards are not maintained.Otherwise therequirement that the original conditions must be investigated and approved bythe Administrator or the State agency has little meaning.That being so, anemployer could secure the termination of the program as respects himself simplyby reducing the standards to a non-approvable point.Too, there is nothing inthe Regulations that would appear to deny to the employer the right to go outof business, or to change his operations in such a way as to make his approvedtraining plan unfeasible or no longer applicable. It would seem to follow thatthe Respondent was possessed of the power to secure the abandonment of theG. I. training program, and thus to carry out Harve Taylor's threats. It is sofound.It is consequently unnecessary to pass upon the question as to the legal-ity of the conduct in the absence of such a power 13There remains for consideration the question as to the Respondent's responsi-bility for the acts of Wayne Taylor, an issue which is disputed. It is clear thatWayne questioned Gilbert Epps as to his union membership and activity, andthat on September 8 and 9 he similarly questioned the members of the day andthe night shifts, threatened them with discharge, threatened the closing of theplant, and assaulted Holt. It is likewise clear that this conduct was motivatedby Wayne Taylor's antipathy and opposition to the Union. If his conduct isattributable to the Respondent it was coercive and constituted unfair laborpractices.Threats to discharge employees or to close down the plant, becauseof their union activities, are not expressions of opinion.The Respondent contended that Wayne is not a supervisor or official of theRespondent.Wayne is a brother of President Emanuel Taylor and ManagerHarve Taylor.He was described by witnesses for the General Counsel as thesuperintendent or the assistant superintendent.Foreman Lane, however, testi-fied that Wayne was an ordinary employee and, so far as Lane knew, not anofficer or foreman of the Respondent. Foreman Graham first testified that Wayne"Just worked like one of the hands."When asked, however, who was in chargeof the plant when Emanuel and Harve were away, Graham testified as follows:A.Well, when Harve was away Emanuel was there and on the outsideme and Wayne and Charlie Lane was all there.Q. But Wayne was in charge?A.Well, I don't know, but if there was anything I run up against hardthat I couldn't figure out I would go to Wayne.Q. He gave you orders about it?A. Yes, sir; he would tell me what to do when I couldn't figure it out.18It is to be noted that Harve Taylor appeared to have no doubt as to his power toeliminate the program, as the following testimony by Foreman Lane illustrates :Q. Did Harve Taylor tell you he would cut off the G. I. training if the Unioncame in?A.He told me he could do it.Q.Did he say he would?A. Yes.Q.What did he say?A.He said that if the G. I.'s wanted to treat him that dirty he could do them thesame way, that it was his privilege to cut off the G. I. training if he wanted to. TAYLOR MANUFACTURING COMPANY, INCORPORATED157Q.He told you how to do it?A. Yes, sir.Q. And he checked on the windows and all production?A. No.Q.He didn't check on that?A. He didn't check on nothing.Glenn McClain, a witness called by the Respondent, testified as follows, oncross-examination, with respect to the status of Wayne Taylor :Q.Who took charge of the management while [Harve Taylor] was on hisvacation?A. I suppose Wayne was foreman at that time, they say he took charge,I suppose he was the head man.Q.He was in charge while [Harve] was on his vacation?A. I suppose so.******Q.Was it customary for Wayne Taylor to take charge of the plant whileHarve was away?A. You mean when he was away on his vacation?Q. I mean when Harve would be away for a day?A. It might have been, I don't know.Q. DidWayne Taylor ever give you any orders?A.Well,he has asked me to do things,I suppose you could call it givingorders.It seems a fair conclusion to draw from the testimony that Wayne was lookedto as a representative of Harve Taylor when the latter was away.At the leasthis status was sufficiently ambiguous to provide warrant for the conclusion drawnby the employees to the effect that he was a superintendent or assistant superin-tendent.Whatever his actual authority, it is undisputed that Wayne, summonedthe day and night shifts from their work, stopped operations, and spoke to themabout the Union on September 8 and 9. Foreman Lane and Graham did not in-terfere, although both were present at the September 9 occurrence.HarveTaylor was informed of the incident but did not disavow it to the employees 14Under such circumstances the failure of Harve Taylor to inform the employeesthat Wayne's actions, which on their face purported to be those of a managerialspokesman, were in fact not, constituted a ratification or adoption of them. Itis therefore found that Wayne Taylor's conduct is attributable to the Re-spondent's14Harve's statement to Holt, on the evening of September 9, to the effect that Waynedid not "represent the Company," evenif deemed a disavowal as to Holt, did not serveto disabuse the other employees. In any event,when Holt pointed out to Harve the incon-sistency between Harve's assertionand Wayne's statement,Harve made no responsiveanswer.While thereis some testimonyby Graham to the effect that Waynehad had severaldrinks andwas "feelingno pain," onthe September 9 occasion, there is no evidence thatWaynewas underany such disability on September 8.ss It appears fromthe testimonyof Foreman Graham that in the summer of 1947 anoticewas posted in the plantto the effect that the employeeshad the right to join unions.This wasapparently the usualBoard notice accompanying settlement agreements and wasno doubt postedat the timeof Holt's reinstatement.The posting of such a statementdoes not avoid responsibility for subsequent conduct belying the assurances contained inthe notice. 158DECISIONS'OF NATIONAL LABOR RELATIONS BOARD2.The discharge of HoltAs has been noted heretofore,Holtwas discharged by Harve Taylor for thesecond time on September 9, after having originally been discharged in Juneand reinstated on August 19, pursuant to a settlement agreement,after chargeshad been filed alleging that his discharge was for union activities.No con-tention is made in the instant proceeding,nor is any finding made or inferencedrawn,that the June discharge constituted an unfair labor practice.The GeneralCounsel contends,however, that the Respondent discriminated against Holt, inreinstating him, because of his union activities,and further alleges that Holt'sfinal discharge on September 9, 3 weeks after his reinstatement,was discrimina-tory.The Respondent denies that Holt was discriminated against in reinstating himor that his finale discharge was for union activity.The Respondent specifiedthe following as the reasons Holt's services were terminated:General inefficiency,apathetic attitude,belligerency toward employers and supervisors,insubordina-tion and contumacy,a passive attitude toward work,refusal to submit to con-stituted corporate direction and instruction,refusal to work at job assigned,loafing on the job,and " for cause."As has been noted previously,Holt was the leader of the union movement amongthe employees,a fact generally known, and one of which Harve Taylor and Fore-men Lane and Graham had specific knowledge.About a month after he wentto work for the Respondent,Holt, who had had no previous experience at wood-working, was put on the sanding machine.The work proved too difficult for hislimited experience.Harve Taylor consequently transferred him to glazing.He told Holt at that time that the work was too difficult for him, but that every-body could not learn it and that he was therefore putting Holt on another job.Although Foremen Graham and Lane testified that Holt's work as a sander wasdeficient(a fact which Holt candidly admitted)there is no testimony or ap-parent assertion that his work as a glazer was unsatisfactory.Holt continued to work as a glazer until his discharge on June 18. Althoughitwas contemplated by the settlement that Holt was to be returned to his oldjob with all his prior rights and privileges,when he was reinstated on August19, 1947, Holt was not put back as a, glazer. Instead he was put on the sander,on the night shift.He continued at that job until he was discharged again onSeptember 9. In addition, although he had been on the veterans training pro-gram during the period of his first employment and thus was receiving a sub-sistence allowance,when he was reinstated he was not put back on the train-ing program.His income was thus only his hourly pay of 50 cents per hour.When Holt protested the conditions of his reinstatement,Harve Taylor merelytold him that there was no room on the day shift,a more desirable shift, andthat there were no vacancies on the training program.Holt then accepted theconditions because, as he testified"...I knew that if I said anything else,[Harve would] say I was raising trouble, and I wanted to get along the best Icould,so I went ahead trying to do my job the best I could even though it wasdifficult for me to do it."There is no evidence of any union activity in the plant during the period ofHolt's absence from it between June and August. Upon being reinstated, how-ever,Holt resumed his solicitation and the union movement again became ac-tive.During the short period of 3 weeks of his reemployment Holt secured 9`additional members.During his previous employment he had secured 14. TAYLOR MANUFACTURING COMPANY, INCORPORATED159Following the revival of activity in August the Unionagain began to holdmeetings.The Saturday September 6 meeting at Archie Epps' home has alreadybeen adverted to.On the following Tuesday Wayne Taylor provokedan argu-ment with Holt, struck him, and announced his intention to have Holt dis-charged.Shortly after having made the latter threat Wayne Taylor and Fore-man Lane went to Archie Epps' home where they questioned Epps about theUnion.That visit concluded with Wayne's declaration that he was going backto the plant and throw Holt out of the shop "for good." On the sameeveningHolt was discharged by Harve Taylor.The Respondent contends that Holt was terminated for cause for the reasonsgiven heretofore.No direct evidence was introduced by the Respondent, how-ever, as to why Holt was discharged. Thus, Harve Taylor, who effected the dis-charge and who presumably made the decision, did not testify, although presentin the courtroom during the hearing.While Foreman Lane and Graham tes-tified as to the character of Holt's work, they conspicuously did not claim tohave had any voice in Holt's separation, or to have recommended any action toHarve Taylor respecting him.Thus, while Lane and Graham testified to factswhich would, were they the motivating factor, constitute adequate ground fornon-discriminatory discharge, there is nowhere in the record any direct evi-dence that Harve Taylor relied on such grounds in discharging Holt.WhileHarve did tell Holt in discharging him that his work was unsatisfactory, thatdeclaration, unaccompanied by any sworn testimony by Taylor to the effect thatthat was the factor which motivated him in discharging Holt, is not conclusive.Whatever probativeness that declaration may have is destroyed by the cir-cumstances of the discharge, which compel the conclusion that it was Holt'sunion activity and not the quality of his work, which disturbed Harve Taylor.The failure of the Respondent to produce direct and available testimony, whichonly it could produce, as to the reasons for Holt's discharge, and instead to leaveit to be inferred that such testimony, if produced, would substantiate its conten-tions,must be considered in determining the issue.As the Sixth Circuit Courtof Appealssaid inthe case ofOwens-Illinois Glass Co. v. N. L. R. B.,123 F. (2d)670, cert. den. 316 U. S. 662: "All evidence is to be weighed according to the proofwhich it was in the power of one side to have introduced and in the power of theother to have contradicted."When the Respondent's evidence to establish that ground for dischargeexistedisweighed with this principle and the surrounding circumstances in mind, it ap-pears to me that the only reasonable conclusion that can be drawn is that Holt'sdischarge was actually for his union activity and that the asserted grounds,whether or not existent, were pretexts.Holt readily and voluntarily disclosed that his work as a sander was notup to par, and that he found it too difficult. This fact, however,was knowntoHarve Taylor during Holt's first period of employment, at a time beforeHolt appearsto have become interested in the Union.Harve at that timechanged his job.When Holt was reinstated, however, he was unaccountablyput back on the sanding machine, at work which the Respondent knew thathe could not perform. In addition he was put on the undesirable night shift,and taken off G. I. training, thus losing his allowance.While Harve toldHolt on reinstating him that there were no G. I. vacancies, there isno evidenceto substantiate that declaration "16While there is evidence that on September 12, 1947,the Respondent was approvedfor 14 trainees and in August actually had 22, there is no evidence as to how manytrainees the Respondent had approval for in the latter month. t160DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe settlement agreement, of course, contemplated the restoration of Holt tohis formerpositionwith all, the rights and privileges pertaining thereto.Asthe Boardhas said :"... our reinstatementorder inthe instantcase, as in all cases, en-visages 'arestoration of the situation, as nearly as possible, to that whichwould have obtained but for the employer's illegal discrimination."'(ChaseNational Bank,65 N. L. R. B. 827.)Holtwas not so reinstated.The burden was on the Respondent to show whyhe wasnot.This burden has not been met.While Foreman Lane testified gen-erally that there were no vacancies at that time except on the night shift, andthose only on the sander, there is no evidence that Holt's former job had beeneliminated.The Respondent urges that employees were not hired for any par-'ticular job, and the evidence shows that they frequently changed operationsfor periods of time.That fact would seem to have made it more plausible,had the Respondent been motivated by considerations of efficiency, for it tohave shifted the man who took Holt's glazing job, if there was such, ratherthan to have placed Holt on the sander, which it knew that he was not qualifiedto operate.The conclusion seems required that the Respondent discriminatedagainst Holt in reinstating him.While Lane and Graham testified that Holt's work was unsatisfactory, Graham,although questioned about it, did not deny that he had told Holt, shortly beforethe latter's final discharge (as Holt testified), that Holt's work was satisfac-tory.Lane also testified that Holt "loafed."The only testimony of a specificnature in support of this characterization, however, seems to be an incident,trivial in itself, wherein Holt and Lane apparently had some words over the"length of time Holt spent in drinking a Coca-Cola at the vending machine inthe plant 17It seems quite clear from the foregoing facts and it is found, that Holt wasdiscriminated against in his reinstatement because of his union activities; itlikewise appears established and it is also found, that Holt was discharged onSeptember 9 because of his union activities, and that alleged dissatisfactionwith his work was merely a pretext.Wayne Taylor's assaults on Holt are plainly attributable to Wayne's opposi-tionto the Union and to Holt's support of it. Since Wayne's conduct is at-tributable to the Respondent, the latter is responsible for the assault upon Holt.It is found that Manager Harve Taylor, Wayne Taylor and Foreman CharlesLane questioned employees as to their union membership and activities ; thatHarve Taylor threatened employees with the loss of G. I. benefits if they desig-natedthe Union ; that Wayne Taylor threatened to discharge employees andto close the plant if they adhered to the Union, and assaulted Holt ; that theRespondent discriminated against Holt in reinstating him on August 19, 1947,and thereafter discharged him on September 9 because of his union membershipand activities, therebydiscouragingmembership in a labor organization. It isfurther found that by these enumerated acts the Respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in;Section 7 of the Act.In addition to alleging that the Respondent caused the commission of actsof violence against union leaders, 'an allegation which I find sustained by Wayne'Taylor's assault on Holt, the complaint also alleged that the Respondent insti-"Employees were permitted'to go to,the vending machine at their pleasure.There isno evidence from which it can reasonably be inferred that Holt abused the privilege. TAYLOR MANUFACTURING COMPANY,INCORPORATED161gated the commission of such violence.Employee Robert Shelton testified asto one incident in support of the latter allegation.His testimony,in substance,was that near the end of August 1947 he overheard either Wayne or HarveTaylor,he was not sure which,tellForeman Lane that they would pay hisfine if Lane would"whip"Holt.Lane denied thatWaynemade any such state-ment to him.He did not testify as to whether Harve did so. Lane admitted,however,havingtolda number of employees that he "guessed" thatHarve wouldpay his fine if he "whipped"Holt.In view of the indefiniteness of Shelton'sidentification,I am not prepared to find that Harve or Wayne made the allegedstatement to Lane. It is found, however,that Lane's declarations to the em-ployees as to what he"guessed"that Harve would do if Lane "whipped" Holthad the effect of restraining and coercing the employees in their organizationalactivities.3.The alleged unfair labor practicesa.The discharge of LawsonJ. C. Lawson was hired on March 21, 1947. After a short period of serviceon the cut-off saw, Lawson was put on the molding machine, a device whichcut window sash. Lawson joined the Union .in April and was appointed to theorganizing committee.He solicited union membership in the plant-but not oncompany time-and attended union meetings. It is inferred that the Respondentwas aware of hisunionactivity.Lawson was discharged on September 17, 1947, 8 days after Holt.AccordingtoLawson's testimony the circumstances of his discharge were as follows :on September 16, Lawson was given unusually short stock,rangingin lengthfrom 18 inches to 5 feet, to run through the molding machine. Usually the stockwas 6to 14 feet in length.Apparently because of the shortness of the stock, agouge wasproduced in the material as it left the machine.His own attemptsat adjusting the device to eliminate the difficulty being unsuccessful, Lawsoncalled over Harve Taylor.The two then worked on the machine for severalhours, and finally succeededinminimizingthe defect, but they were unable toeliminate it altogether.Harve then told Lawson that that was "as good as theycould get it" and that Lawson should go ahead with the operation. Lawson thenlocked theadjustmentsand proceeded to run the stock through the machine.Later in the day Foreman Lane came over and asked Lawson what the troublewas.Lawson explained the situation.Lane made no further comment. Atthe end of the day Lawson shut down the machine and went home. On thefollowing morning when Lawson arrived at work he found a piece of long stock,which was off dimension, in the machine. Lawson called Lane to look at it;Lane refused.Harve Taylor then came over and asked what the trouble was.Lawson asked Harve to caliper the piece in the machine.Harve refused andgrabbed Lawson.There were some words and the two scuffled. In the scuffleLawson was knocked down. Other employees separated the two.Harve Taylorthereupon discharged Lawson.Lawson denied having said anything to HarveTaylor that would have given offense. This is Lawson's version. Lawson's workrecord was good. It is not seriously disputed, and it is found, that he was anexcellent employee.The other employees, who had witnessed the incident, apparently resentedHarve's treatment of Lawson, for they immediately walked out of the shop inprotest and gathered outside.After a time Harve Taylor came out and told 162DECISIONS OF NATIONALLABOR RELATIONS BOARDthem that they could either go back-to work.or leave, as they chose. Somehowin the discussion(it is not clear how or why)Harve said to one of the group,employee Ray Hill,that he understood that Hill was "one of the damn unionleaders."After a while all but two of the employees returned to work. There-after Lawson filed assault and battery charges against Harve Taylor, who pleadedguilty and was fined.Harve Taylor did not testify.Ray Hill and other employees witnessed andtestified about the incident.None, however, overheard what was said betweenHarve and Lawson;and only Hill could give any information other than thatthere was a fight.Hill testified that as he looked up he saw Lawson come outfrom behind the machine and push at Harve, at which point Harve grabbedLawson and struck him.Foreman Lane testified as to the events which led up to the altercation.Lane's testimony was that, on the day before Lawson's discharge, he noted thatbad stock was being sent for assembly ; that he asked Lawson what the troublewas, telling him that the sash was wrong and asked him to correct the trouble.According to Lane, Lawson answered that the machine had been set up by HarveTaylor and that he was not going to change it. It is conceded that Lane did notknow how to adjust the machine himself. At that time, according to Lane,Harve Taylor was not in the shop. On the following morning, when Harve camein (apparently before Lawson had arrived) Lane told him of the incident.Harvewent to the machine, measured the stock and found it so far off dimension asto be unusable.He then told Lane that he would speak to Lawson about it.Lane did not testify with respect to the fight itself.It will be noted that the differences between Lane's testimony and that ofLawson and Hill are slight,and the respective versions are, in general,supple-mentary, rather than contradictory.Lane's version is plausible.Whicheverversion is accepted, however, the evidence does not warrant a finding that Law-.son's discharge was discriminatory.While Harve was opposed to the Union,and Lawson one of its organizing committee,there is no evidence of any antip-athy toward Lawson because of it.He was not made the object of special atten-tion by the Respondent as was Holt.His activity as a member of the organizingcommittee does not appear to have been pronounced.Ray Hill, for example,whom Harve accused of being a union leader at the time of Lawson's discharge,testified that he did not know whether Lawson was a member of the Union ornot.In sum,even if it is inferred that Harve Taylor's actions toward Lawson werearbitrary and without justification, there is insufficient evidence to warrant afinding that Lawson's discharge was the result of anything more than the scufflein which he and Harve engaged. It will therefore be recommended that the com-plaint be dismissed as to Lawson.b.Other alleged unfair labor practices(1)Alleged violations of Section 8 (a) (4)The complaint alleged,inter alia,that Holt was discharged,in violation ofSection 8 (a) (4) of the Act, because he had given testimony in another Boardproceeding involving the Respondent.No evidence was introduced in support ofthis allegation.Its dismissal will therefore be recommended.At the hearing the complaint was amended to allege additionally, that Holtwas discharged because he had filed charges under the Act in connection withhis original discharge.It has b-n foundthatHolt was discharged in Sep- TAYLOR MANUFACTURING COMPANY, INCORPORATED163tember because of his union activities.However, the evidence is insufficientto establish the allegation that the fact that he had filed charges concerninghis separation in June played a specific part in the September discharge. Itwill therefore be recommended that this allegation also be dismissed.(2) SurveillanceThe complaint alleged, in part, that the Respondent kept under surveillanceand spied-upon union meetings.Evidence to support that allegation is con-fined to two incidents.With respect to the first incident,Gilbert Epps testi-fied that on the day in the spring when Gerchak and Holt called at his home(discussed heretofore)Harve Taylor was in a ball park across the street fromEpps' home, practicing baseball,and that on the following day Harve questionedhim as to the reason for Gerchak's and Holt's visit. Taylor's questioning ofEpps as to union activity was, of course,an unfair labor practice.His presencein the ball park,at the time of Gerchak's and Holt's visit, does not, however,give rise to any inference that he was there for the purpose of surveillance. Sofar as appears the events were merely coincidental.The second incident involved the September 6, 1947,union meeting held atthe home of Archie Epps,which is located across the street and some 30 to40 yards distant from the Respondent'splant, and separated therefrom by arailroad track.During that meeting Holt and Archie Epps saw Harve Taylor,Wayne Taylor,and another person standing in front of the plant at varioustimes, and looking in the direction of Epps' home.For anyone standing in sucha position it was natural to be looking in the direction of Epps' home.Al-though the events of the following week, described heretofore,make it quiteclear that Harve and Wayne Taylor knew of the September 6 meeting, I cansee nothing in this incident justifying a finding that Harve or Wayne were infront of the plant for the purpose of spying upon the union meeting.Itwill therefore be recommended that the allegation as to surveillance bedismissed.(3)Promise of wage increasesThe complaint further alleged that the Respondent promised employees wageincreases for the purpose of discouraging union membership.The only appar-ent evidence as to this allegation,is the statement of Harve Taylor to KaiserCotter, which has been related heretofore,to the effect that he did not thinkthat it "paid to fool with the Union,"and that he would give Cotter a raise assoon as he could. Since it has previously been found that this occurrence doesnot sustain any allegation of the complaint it will be recommended that theinstant allegation be dismissed.Proposed findings of fact and lawThe Respondent filed, along with its brief,a request for 25 findings of fact.Upon consideration of these the following numbered proposed findings are ac-cepted : 9, 15,16, 22, and 25. In addition those numbered 5 and 23 are grantedto the extent that they are not inconsistent with this report.The remainderof the proposed findings are rejected.The Respondent also filed a request for 6 conclusions of law.As to thesenumbers 1, 2, and 4 are accepted insofar as they are not inconsistent herewith,but otherwise rejected;number 3 is accepted;and numbers 5 and 6 are rejected. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECTOF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set, forth in—Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated provisions of the Act, it willbe recommended that it cease and desist therefrom, and that it take affirmativeaction designed to effectuate the policies of the Act.Carl Holt no longer desires to be reinstated by the Respondent.He testifiedthat he decided so about March 5, 1948. It will consequently be recommendedthat the Respondent make whole Holt for any loss of pay or income incurredby reason of his discriminatory reinstatement on August 19, 1947, and his dis-criminatory discharge on September 9, by payment to him of a sum of moneyequivalent to that which he would have earned or received as the result of non-discriminatory employment with the Respondent during the period from August19, 1947, to March 5, 1948, less his net earnings during that period.Itwill further be recommended that the Respondent cease and desist frominterfering with, restraining, or coercing its employees in their rights guaranteedin Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.United Furniture Workers of America, C. I. 0., is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of CarlW. Holt, the Respondent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8, (3) of the original Act, and Section 8 (a)(3) of the Act as amended.3.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (1) of the originalAct and Section 8 (a) (1) of the Act as amended.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not committed unfair labor practices by (a) discharg-ing J. C. Lawson ; (b) discriminating against Carl W. Holt in violation ofSection 8 (a) (4) because he had filed charges or given testimony under theAct; (c) engaging in surveillance of union activity; and (d) promising wageincreases for the purpose of discouraging union membership.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Taylor Manufacturing Company, Incorporated, of Morris-town, Tennessee, its officers, agents, successors, and assigns, shall:;,.1.Cease and desist from :(a)Discouraging membership in United Furniture Workers of America, C. I. 0.,or any other labor organization of its employees, by discriminating in regard TAYLOR MANUFACTURING COMPANY, INCORPORATED165to their hire and tenure of employment or any term or condition of employ-ment ;(b) Interfering with, restraining, or coercing its employees in the exercise ofthe right to self-organization, to join or assist United Furniture Workers ofAmerica, C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act :(a)Make whole Carl W. Holt for any loss of pay or income he may havesuffered by reason of the Respondent's discrimination against him, in the man-ner provided in the section entitled "The remedy" ;(b)Post immediately at its plant in Morristown, Tennessee, copies of thenotice attached hereto marked "Appendix A." Copies of such notice, to befurnished by the,Regional Director for the Tenth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(c)Notify the Regional Director for the Tenth Region (Atlanta, Georgia), inwriting within ten (10) days from the date of receipt of this IntermediateReport what steps the Respondent has taken to comply therewith 18It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.It is further recommended that the following allegations of the complaint bedismissed :(1)That the Respondent discharged J. C. Lawson in violation of Section 8(a) (3) of the Act.(2)That the Respondent discriminated against Carl W. Holt, in violation ofSection 8 (a) (4), because he had filed charges or given testimony under the Act.(3)That the Respondent engaged in surveillance of union activity.(4)That the Respondent promised employees wage increases for the purposeof discouraging union membership.'As provided in Section 203.46 of the Rules anu Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file with theBoard, Rochambeau Building, Washington 25, D. C., an original and six copiesof a statement in writing setting forth such exceptions to the IntermediateIsThe precise question as to whether a union which is not a charging party and not incompliance with Section 9 (f), (g), and (h) of the Act (the situation here), shall never-theless be named in the cease and desist order and the notice to be posted by the em-ployer, has not, up to this time, been specifically decided by the Board.However, it wouldseem to follow from the Board's decisions in the cases ofMarshall & Bruce Company,75 N. L. R. B. 90; andFontaine Converting Works, Inc.,77 N. L R B. 1386, that thatquestion is to be answered in the affirmative. Consequently the recommendations hereinso provide.However, cf.N. L. R. B. V. Brozen, et at.,166 F. (2d) 812 (C. C. A. 2).844340-50-vol. 83-12 166DECISIONSOF NATIONALLABOR RELATIONS BOARDReport or to any otherpartof the record or proceeding(including rulings uponallmotions or objections)as he relies upon,togetherwiththe original and sixcopies of a brief,in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such a statement of exceptions and/or brief, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed,as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations and recom-mended order herein contained shall,as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings, conclusionsand order,and all objections and exceptions thereto shall be deemed waived forall purposes.CHARLES W.SCHNEIDER,Trial Examiner.Dated August 12, 1948.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that :WE WILL NOT interfere with,restrain,or coerce our employees in theexercise of their right to self-organization,to form labor organizations, tojoin or assist UNITED FURNITURE WORKERS OF AMERICA,C. I. 0., or any otherlabor organization,to bargaincollectively through representativesof theirown choosing, and to engage in concertedactivities for the purpose of col-lectivebargaining and other mutual aidor protection.WE WILL make whole Carl W. Holt for any loss of pay or income sufferedas a result of the discrimination against him.All ouremployees are free to become or remain members of the above-named-union or any other labor organization.We willnot discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in oractivityon behalf of any suchorganization.TAYLOR MANUFACTURING COMPANY,INCORPORATED,Employer.Dated ----------------------By -----------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof, and mustnot be altered, defaced, or covered by any other material.